DETAILED ACTION
	The Information Disclosure Statement filed on March 8, 2019 has been reviewed and considered by the Examiner. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 6, 12, 15, 16, 20, 26, 29, 31 and 40-44 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Penney et al (US 3,514,553).
Penney et al discloses a system for electrically connecting a vehicle to track electrodes. The system is comprised of vehicle electrodes 58 electrically connected with respective track electrodes 60. Actuators 54 operatively connect the vehicle electrodes to a structure of the vehicle for displacement of the vehicle electrodes relative to the structure of the vehicle. The actuator 54 is in the form of a servomotor that operates the scissor jack connection on the top of the vehicle. The actuators vary distances between the vehicle electrodes and the track electrodes. Sensors 57, 59 are mounted to the vehicle and contact the track electrodes and detect variations in the distances between the electrodes and controller 56 actuates and controls the actuators as a function of the . 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, 17, 18 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Penney et al (US 3,514,553) in view of Mysyrowicz et al (US 2007/0284205).
Penney et al discloses the system as described above. However, Penney et al does not specifically show the use of lasers in cooperation with the vehicle and track electrodes. Mysyrowicz et al discloses an electrical connection system comprised of a plasma connection between and vehicle and a power source. A laser is used to produce a conductive plasma connection between the vehicle and the power source. It would have been obvious to one of ordinary skill in the art to have applied lasers, like that of Mysyrowicz et al, to a power system, like that of, Penney et al, with the expected result of utilizing the precision nature of the lasers to create a more efficient light source and connection between the electrodes to increase the efficiency of the connection and therefore providing a better connection for the power transfer. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Meinke (US 9,627,780) and Nam (US 2014/0216878) both discloses various types of electrical contact systems. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert J McCarry Jr. whose telephone number is (571)272-6683.  The examiner can normally be reached on Monday-Friday 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/Robert J McCarry Jr/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        



RJM
April 13, 2021